Wood, J., (after stating the facts). As shown by the opinion on the former appeal, the only issue ‘ ‘ which the chancellor was called on by the pleadings to decide was whether or not the appellant here was under twenty-one years of age when he executed the deed.” That being the only issue, fhe court erred in injecting into the case the issue as to whether or not the plaintiff below (appellant here) was liable for necessary supplies furnished him by the appellee. That was a new issue, and it could not be raised for the first time after the cause had been tried on another issue and a judgment directed in favor of the plaintiff. This court having directed a decree to be entered in favor of the plaintiff, no issue of fact could be tendered thereon in the lower court. The chancery court, instead of entering a decree in favor of the plaintiff according to the mandate, permitted testimony to be taken and finally entered a decree in favor of the appellee, which was contrary to the directions of this court on the former appeal. The directions on the former appeal constituted the law of the case and the guide for the lower court in entering its decree. In Gaither v. Campbell, 94 Ark. 329-332, we said: “A direction here is conclusive on the lower court unless matters are left open ■for further proceedings below.” Here, by the special directions of this court, nothing was left open for further adjudication. The decree ordered to be entered in favor of the plaintiff (appellant .here) was final. Under these directions the only decree that could be entered was one in favor of the appellant. For the error indicated the decree is reversed and the cause remanded with directions to enter a judgment in favor of the plaintiff (appellant here) as heretofore directed.